IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania            :
                                        :
            v.                          :    No. 28 C.D. 2016
                                        :
Burton Samuel Comensky,                 :
                 Appellant              :


                                     ORDER



             NOW, December 27, 2016, having considered appellant’s application

for reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge